EXHIBIT 10.4

 

LOAN AGREEMENT AND PROMISSORY NOTE

 

THIS LOAN AGREEMENT AND PROMISSORY NOTE (the “Note”), is made this 17th day of
June, 2020, by and between MICHAEL HELLER (hereinafter, known as “LENDER”) and
FLOOIDCX CORP., a Nevada corporation (hereinafter, known as “BORROWER”).
BORROWER and LENDER shall collectively be known herein as “the Parties”. In
determining the rights and duties of the Parties under this Loan Agreement, the
entire document must be read as a whole.

 

PROMISSORY NOTE

 

FOR VALUE RECEIVED, BORROWER promises to repay to the order of LENDER, the sum
of One Hundred & Fifty Thousand Canadian Dollars (CA$150,000.00) together with
interest thereon at a rate of Five Percent (5%) per annum.

 

ADDITIONAL LOAN TERMS

 

The BORROWER and LENDER, hereby further set forth their rights and obligations
to one another under this Loan Agreement and Promissory Note and agree to be
legal bound as follows:

 

A. Principal Loan Amount CA$150,000.00

 

B. Loan Repayment Terms.

 

Principal and all accrued interest to be repaid in one payment due 45 days from
the date of this Loan Agreement and Promissory Note – i.e., July 31, 2020.

 

C. Additional Consideration.

 

As additional consideration for making the loan, BORROWER agrees to issue to
LENDER 500,000 shares BORROWER’S common stock and options to purchase up to
250,000 shares of BORROWER’S common stock at a price of US$0.20 per share. This
option expires 3 years from the date of this Loan Agreement and Promissory Note.
LENDER understands that these shares have not been registered and are considered
to be “restricted securities” under Rule 144 of the Securities Act of 1933.

 

D. Method of Loan Payment.

 

BORROWER shall make all payments called for under this loan agreement by sending
check or other negotiable instrument made payable to the following individual or
entity at the address indicated:

 

Mr. Michael Heller

334 Grant Cres.

Waterloo, ON N2K 2A2

 

If LENDER gives written notice to BORROWER that a different address shall be
used for making payments under this loan agreement, BORROWER shall use the new
address so given by LENDER.

 

 

1



 



 

E. Default.

 

The occurrence of any of the following events shall constitute a Default by
BORROWER of the terms of this Loan Agreement and Promissory Note:

 

 

·

BORROWER’S failure to pay any amount due as principal or interest on the date
required under this Loan Agreement.

 

·

BORROWER seeks an order of relief under the Federal Bankruptcy laws.

 

·

A federal tax lien is filed against the assets of BORROWER.



 

F. Notice of Default.

 

Upon default, LENDER shall give BORROWER written notice of default. Mailing of
written notice by LENDER to BORROWER via U.S. Postal Service Certified Mail
shall constitute prima facie evidence of delivery. BORROWER shall have 15 days
after receipt of written notice of default from LENDER to cure said default. In
the case of default due solely to BORROWER’S failure to make timely payment as
called for in this Loan Agreement, BORROWER may cure the default by making full
payment of any principal and accrued interest (including interest on these
amounts) whose payment to LENDER is overdue under the Loan Agreement and, also,
the late-payment penalty described below.

 

G. Penalty for Late Payment.

 

There shall also be imposed upon BORROWER a 2% penalty for any late payment
computed upon the amount of any principal and accrued interest whose payment to
LENDER is overdue under this Loan Agreement and for which LENDER has delivered a
notice of default to BORROWER.

 

H. Parties That Are Not Individuals.

 

If any Party to this agreement is other than an individual (i.e., a corporation,
a limited liability company, a partnership, or a trust), said Party, and the
individual signing on behalf of said Party, hereby represents and warrants that
all steps and actions have been taken under the entity’s governing instruments
to authorize the entry into this Loan Agreement. Breach of any representation
contained in this paragraph is considered a material breach of the Loan
Agreement.

 

I. Integration.

 

This Agreement, including the attachments mentioned in the body as incorporated
by reference, sets forth the entire agreement between the Parties with regard to
the subject matter hereof. All prior agreements, representations and warranties,
express or implied, oral or written, with respect to the subject matter hereof,
are superseded by this agreement. This is an integrated agreement.

 

J. Severability.

 

In the event any provision of this Agreement is deemed to be void, invalid, or
unenforceable, that provision shall be severed from the remainder of this
Agreement so as not to cause the invalidity or unenforceability of the remainder
of this Agreement. All remaining provisions of this Agreement shall then
continue in full force and effect. If any provision shall be deemed invalid due
to its scope or breadth, such provision shall be deemed valid to the extent of
the scope and breadth permitted by law.

 

K. Modification.

 

Except as otherwise provided in this document, this agreement may be modified,
superseded, or voided only upon the written and signed agreement of the Parties.
Further, the physical destruction or loss of this document shall not be
construed as a modification or termination of the agreement contained herein.

 

 

2



 



 

IN WITNESS WHEREOF and acknowledging acceptance and agreement of the foregoing,
BORROWER and LENDER affix their signatures hereto.

 

 

BORROWER:

  LENDER  

 

 

 

 

FLOOIDCX CORP.

 

Michael Heller

 

 

 

 

 

 

 

By:

/s/ Richard Hue

  By: /s/ Michael Heller  

 

Richard Hue,

  Name:

Michael Heller

 

 

President

  Title:

Lender

 



 

 

3



 